Order entered April 15, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00988-CV

                    BARRIE MYERS, ET AL., Appellants

                                       V.

                    RAOGER CORPORATION, Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-16136

                                    ORDER

      Before the Court is appellee’s April 13, 2022 unopposed second motion for

an extension of time to file it brief. We GRANT the motion and extend the time to

May 16, 2022.     We caution appellee that further extension requests will be

disfavored.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE